EXHIBIT 10.29




ROBERT L. LONG

CHIEF EXECUTIVE OFFICER

 



 

February __, 2009

 

[NAME]

 

Dear [NAME]:

Transocean Ltd. (the "Company") hereby grants to you effective as of February
12, 2009 the opportunity to receive up to a target award of ________ deferred
units ("Target Award"), and up to a total potential maximum of ________ deferred
units ("Contingent Deferred Units") in accordance with the Long-Term Incentive
Plan of Transocean Ltd. (the "Plan"). The exact amount of your award will be
determined during the first sixty days of 2012 (with the actual date referred to
as the "Determination Date") by the Executive Compensation Committee of the
Board of Directors (the "Committee") based upon the achievement of certain
performance objectives. Please refer to Appendix 1, Terms and Conditions of
Employee Contingent Deferred Unit Award, for further details.

You will have a vested right to any deferred units earned as of December 31,
2011, subject to your continued employment through that date or as otherwise
contemplated in Appendix 1.

Your Contingent Deferred Units are subject to the terms and conditions set forth
in the Plan, the Prospectus for the Plan, any additional terms and conditions
set forth in Appendix 1 and any rules and regulations adopted by the Committee.

This award letter and the associated documents, which can be found within the
Transocean network at
http://www.rigcentral.com/hqs/hr/comp_ben/bonus_plans/ltip.asp, contain the
formal terms and conditions of your award.

Being a participant in the Plan means you have an opportunity to earn more and
it also means you have certain responsibilities as a key member of our team. For
the last several months, we have been focusing on driving a culture of
leadership (setting clear expectations and providing regular feedback),
compliance (rigorous adherence to the policies and procedures articulated in the
Company's Management System and systematic use of the Company's safety tools
Think and Start), and accountability (recognizing people for the contributions
they make to the Company's success). In order for us to fully develop this
culture, it is critical that you model these behaviors yourself and demand them
from the people with whom you work. Our ability to create this culture of
leadership, compliance, and accountability across our entire organization will
ultimately impact our success as a company.

Congratulations on your award.

Very truly yours,

 

Robert L. Long

 

 

--------------------------------------------------------------------------------

Appendix 1

to Award Letter

Terms and Conditions of

Employee Contingent Deferred Unit Award

February 12, 2009 (the "Grant Date")

The contingent award by Transocean Ltd. (the "Company") to you effective as of
the Grant Date for the opportunity to, if certain conditions are met, receive
deferred units representing a specified number of registered shares, par value
15.00 Swiss francs per share, of the Company ("Shares") is subject to the terms
and conditions set forth in the Long-Term Incentive Plan of Transocean Ltd. (the
"Plan"), the Prospectus for the Plan, any rules and regulations adopted by the
Executive Compensation Committee of the Board of Directors (the "Committee") and
any additional terms and conditions set forth in this Appendix 1 (which includes
Exhibit A hereto) which form a part of the award letter to you ("Award Letter").
Any terms used in this Appendix 1 and not defined in the Award Letter or this
Appendix 1 have the meanings set forth in the Plan. The terms and provisions of
this Employee Contingent Deferred Unit Award are governed by the terms of the
Plan as amended and restated February 12, 2009, which is subject to approval of
the Company's shareholders. If the Company's shareholders fail to approve the
Plan as amended and restated, the terms and provisions of this Employee
Contingent Deferred Unit Award will be governed by the terms of the Plan in
existence prior to the amendment and restatement of February 12, 2009. In the
event there is an inconsistency between the terms of the Plan and the Award
Letter (including this Appendix 1), the terms of the Plan will control.

For purposes of the Award Letter (including this Appendix 1), the term "Total
Potential Deferred Unit Grant" shall mean the total number of potential deferred
units that may be issued to you in respect of the achievement of certain
performance standards as described herein. A deferred unit is a unit that is,
subject to the terms and conditions hereof, equal to one Share of the Company.

1.

Determination of Earned Deferred Units

 

(a)

Earned Deferred Units

The exact number of deferred units that will actually be earned by and issued to
you and subject to the vesting described in the Award Letter (including this
Appendix 1) (the "Earned Deferred Units") will be based upon the achievement by
the Company of the performance standard described below over the three-year
period consisting of the calendar years 2009, 2010 and 2011 (the "Performance
Cycle"). The determination by the Committee with respect to the achievement of
such performance standard will be made in the first sixty days of 2012 after all
necessary Company and peer information is available. The specific date on which
such determination is formally made and approved by the Committee is referred to
as the "Determination Date". After the Determination Date, the Company will
notify you of the number of Earned Deferred Units, if any, to be actually
granted to you as Shares. The performance standards and the amount of units out
of the Total Potential Deferred Unit Grant which may be earned are based on the
Target

 

-2-

 



 

--------------------------------------------------------------------------------

Award specified in the Award Letter and the Company's performance on total
shareholder return ("TSR") compared against a peer group.

More detailed definitions and the methodology for calculating the Earned
Deferred Units are incorporated herein as Exhibit A.

 

(b)

Committee Determinations

The Committee shall have absolute discretion to determine the number of Earned
Deferred Units to which you are entitled, if any, including without limitation
such adjustments as may be necessary in the opinion of the Committee to account
for changes since the date of the Award Letter. The Committee's determination
shall be final, conclusive and binding upon you. You shall not have any right or
claim with respect to any units other than Earned Deferred Units to which you
become entitled in accordance herewith.

2.

Vesting

 

(a)

Unless vested on an earlier date as provided in this Appendix 1, the Earned
Deferred Units will be vested on December 31, 2011, subject to your continued
employment.

 

(b)

In certain circumstances more particularly described in paragraphs 5 and 7
below, your Earned Deferred Units may vest before this date. In addition, the
Committee may accelerate the vesting of all or a portion of your Earned Deferred
Units at any time in its discretion.

 

(c)

You do not need to pay any purchase price for the Earned Deferred Units unless
otherwise required in accordance with applicable law.

3.

Restrictions

Until and unless you vest in your Earned Deferred Units and receive a
distribution of Shares, you do not own any of the Shares potentially subject to
this contingent award and may not attempt to sell, transfer, assign or pledge
any such Shares. When Earned Deferred Units are determined after the end of the
Performance Cycle, the net shares (total Shares distributable in respect of
vested Earned Deferred Units minus any Shares retained by the Company in
accordance with the policies and requirements described in paragraph 8) will be
delivered on March 15, 2012 in street name to your Charles Schwab & Co. Inc.
("Schwab") brokerage account (or, in the event of your death, to a Schwab
brokerage account in the name of your beneficiary under the Plan or to such
other brokerage account with another broker retained by the Company if Schwab is
no longer retained by the Company). Any Shares distributed to you in respect of
vested Earned Deferred Units will be registered in your name and will not be
subject to any restrictions. You are required to open an account with Schwab or
such other broker. Failure to open and maintain such account and/or follow
instructions of the Company in this regard can result in the forfeiture of the
Deferred Units.

 

-3-

 



 

--------------------------------------------------------------------------------

4.

Dividend Equivalents, Dividends and Voting

 

(a)

Vested Earned Deferred Units. After the Determination Date, in the event that
dividends are paid with respect to Shares, an amount equal to that dividend will
be paid to you in respect of any vested Earned Deferred Units for which Shares
have not yet been distributed. All dividend equivalents (if any) payable after
the Determination Date with respect to your vested Earned Deferred Units will be
paid directly to you at the same time dividends are paid with respect to all
other Shares of the Company and shall be subject to all applicable withholding
taxes. For any non-cash dividends, the Committee may determine in its sole
discretion the cash value to be so paid to you in respect of such vested Earned
Deferred Units.

 

(b)

Voting Shares. You will have the right to vote your Shares that have been
distributed in respect of any vested Earned Deferred Units. There are no voting
rights associated with Deferred Units (including Earned Deferred Units).

 

(c)

No Other Rights. You shall have no other dividend equivalent, dividend or voting
rights with respect to any Deferred Unit.

5.

Termination of Employment

 

(a)

Termination prior to the end of the Performance Cycle

The terms set out in subsections (i)–(iv) below of this paragraph 5(a) shall
apply to the obtainment and vesting of Earned Deferred Units in the event of
your death, disability, termination for the convenience of the Company,
retirement or other termination of employment prior to the last day of the
Performance Cycle.

 

(i)

Death or Disability. If your employment is terminated by reason of death or
disability (as determined by the Committee), you will be entitled to earn a
Pro-Rata Earned Award (as defined below). Distribution under paragraph 3 in
satisfaction of all such Earned Deferred Units shall be made on March 15, 2012.

 

(ii)

Convenience of the Company. If your employment is terminated for the convenience
of the Company (as determined by the Committee), you will be entitled to earn a
Pro-Rata Earned Award. Distribution under paragraph 3 in satisfaction of all
such Earned Deferred Units shall be made on March 15, 2012.

 

(iii)

Retirement. If your employment is terminated by reason of retirement (as defined
below), you will be entitled to earn a Pro-Rata Earned Award. Distribution under
paragraph 3 in satisfaction of all such Earned Deferred Units shall be made to
you on March 15, 2012.

 

(iv)

Other Termination of Employment. If your employment is terminated prior to the
end of the Performance Cycle for any reason other than death,

 

-4-

 



 

--------------------------------------------------------------------------------

disability, termination for the convenience of the Company or retirement (as
those terms are used herein), you will not be entitled to any Earned Deferred
Units.

 

(b)

Definition of Retirement

Retirement is defined for the purpose of this Appendix 1 as meeting the "Rule of
70", which requires a minimum age of 55, combined with years of service to total
70 or more. If you retire after the age of 55, yet your age and years of service
do not lead to at least a combined 70, your termination will be treated as
"Other Termination of Employment" described above, unless designated by the
Committee in its discretion as a termination for the "Convenience of the
Company".

 

(c)

Definition of Pro-Rata Earned Award

Pro-Rata Earned Award is determined by multiplying the number of Earned Deferred
Units which would have otherwise been earned had your employment not been
terminated by a fraction, the numerator of which is the number of calendar days
you were employed during the Performance Cycle after the Grant Date and the
denominator of which is the total number of calendar days in the Performance
Cycle after the Grant Date.

 

(d)

Adjustments by the Committee

The Committee may, in its sole discretion exercised before or after your
termination of employment, accelerate the vesting of your right to receive all
or any portion of any Earned Deferred Units, distributed on the applicable
distribution date under paragraph 3 or paragraph 7(a).

 

(e)

Committee Determinations

The Committee shall have absolute discretion to determine the date and
circumstances of termination of your employment, including without limitation
whether as a result of death, disability, convenience of the Company, retirement
or any other reason, and its determination shall be final, conclusive and
binding upon you.

6.

Beneficiary

You may designate a beneficiary to receive any portion of the Earned Deferred
Units that become due to you after your death, and you may change your
beneficiary from time to time. Beneficiary designations must be duly executed
using the proper form designated by the Human Resources Department and timely
filed with the Administrator of the Long-Term Incentive Plan in that department.
If you fail to designate a beneficiary, any distribution with respect to Earned
Deferred Units due to you under the Plan will be issued to the executor or
administrator of your estate in the event of your death.

 

-5-

 



 

--------------------------------------------------------------------------------

7.

Change of Control

 

(a)

Change of Control Prior to Determination Date

Upon the occurrence of a Change of Control, if you are employed by the Company
on the date of such Change of Control and the Determination Date has not
occurred, you will be entitled to the number of Earned Deferred Units equal to
the Target Award, subject to the vesting provisions described in the Award
Letter and paragraphs 2, 5 and 7(b). The Shares (or other consideration) shall
be issued in satisfaction of the Earned Deferred Units on March 15, 2012.

 

(b)

Acceleration of Vesting

Notwithstanding the provisions of the Award Letter or paragraphs 2, 5 or 7(b),
all of your Earned Deferred Units will vest immediately upon a Change of Control
Termination (as defined below) and the Shares (or other consideration) shall be
issued in satisfaction of the Earned Deferred Units thirty days after the date
of such Change of Control Termination.

 

(c)

Change of Control Termination

Upon the date of your termination of employment by the Company or any Subsidiary
for any reason other than Cause (as defined below) within two years after the
date of a Change of Control (a "Change of Control Termination"), the provisions
of paragraph 7(b) shall apply.

"Cause" means (1) your willful and continued failure to substantially perform
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness), or (2) your willful engagement in
conduct which is demonstrably and materially injurious to the Company or its
Subsidiaries, monetarily or otherwise. For purposes of clauses (1) and (2) of
this definition, no act, or failure to act, on your part shall be deemed
"willful" unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your act, or failure to act, was in the best
interest of the Company.

 

(d)

Section 280G Limitation

Notwithstanding anything in the Award Letter (including this Appendix 1) to the
contrary, if all or any portion of the benefits provided hereunder, either alone
or together with other payments and benefits received or to be received from the
Company or any affiliate or successor, would constitute a "parachute payment",
as such term is defined in Section 280G(b)(2) of the U.S. Internal Revenue Code
of 1986 (the "Code"), and the amount of the parachute payment, reduced by all
U.S. federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Code Section 4999, is less than the amount you would receive
if you were paid three times your "base amount", as defined in Code Section
280G(b)(3), less one dollar, reduced by all U.S. federal, state and local taxes
applicable thereto, then the aggregate of the amounts constituting the

 

-6-

 



 

--------------------------------------------------------------------------------

parachute payment shall be reduced to an amount that will equal three times your
base amount less one dollar, and such reduction shall be made to those amounts
that provide you with the best economic benefit (and to the extent any payments
are economically equivalent, each shall be reduced pro rata), which may include,
without limitation and to the extent necessary, a reduction to the award or
vesting of Earned Deferred Units in order that this limitation not be exceeded;
provided, however, that this paragraph 7(d) shall be superseded in its entirety
by (i) any contrary treatment of parachute payments to which you have agreed in
writing prior to the Change of Control pursuant to any other plan, program or
agreement, or (ii) any more favorable treatment of the excise tax on parachute
payments extended to you by the Company or its affiliates pursuant to any other
plan, program or agreement.

8.

Income Tax Withholding

 

(a)

You should consult the Long-Term Incentive Plan Prospectus for a general summary
of the U.S. federal income tax consequences to you and, if applicable, the Swiss
tax consequences to you, upon the grant and/or vesting of the Earned Deferred
Units based on currently applicable provisions of the Code, related regulations
and Swiss tax rules. The summary does not discuss state and local tax laws or
the laws of any other jurisdictions, which may differ from U.S. federal tax law
and Swiss tax rules. For these reasons, you are urged to consult your own tax
advisor regarding the application of the tax laws to your particular situation.

 

(b)

The Company shall make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with the
Earned Deferred Units and, unless otherwise approved by the Company, the Company
shall reduce the number of Shares otherwise deliverable to you with respect to
your Earned Deferred Units by a number of Shares having a value approximately
equal to the amount required to be withheld under the Company's policies and
procedures or applicable law. The Company may, in its discretion, permit you to
make other arrangements satisfactory to the Company to satisfy any applicable
withholding tax liability arising from the Earned Deferred Units. Further, any
dividend equivalents paid to you in respect of Earned Deferred Units pursuant to
paragraph 4 above will be subject to tax withholding, as appropriate, as
additional compensation.

 

(c)

In addition to the previous withholding requirements, any award under the Plan
is also subject to all applicable withholding policies of the Company as may be
in effect from time to time, at the sole discretion of the Company. Without
limiting the generality of the foregoing, the Company expressly has the right to
withhold or cause to be withheld (whether upon award determination, grant,
vesting, or otherwise) any portion of an award (including without limitation any
portion of any securities issuable in connection with the Earned Deferred Units)
pursuant to any tax equalization or other plan or policy, as any such policies
or plans may be in effect from time to time, irrespective of whether such
withholding correlates to the applicable tax withholding requirement with
respect to your award. Awards

 

-7-

 



 

--------------------------------------------------------------------------------

are further subject to any tax and other reporting requirement that may be
applicable in any pertinent jurisdiction including any obligation to report
awards (whether related to the granting or vesting thereof) to any taxing
authority or other pertinent third party.

9.

Restrictions on Resale

Other than the restrictions referenced in paragraph 3, there are no restrictions
imposed by the Plan on the resale of Shares acquired under the Plan. However,
under the provisions of the Securities Act of 1933 (the "Securities Act") and
the rules and regulations of the Securities and Exchange Commission (the "SEC"),
resales of shares acquired under the Plan by certain officers and directors of
the Company who may be deemed to be "affiliates" of the Company must be made
pursuant to an appropriate effective registration statement filed with the SEC,
pursuant to the provisions of Rule 144 issued under the Securities Act, or
pursuant to another exemption from registration provided in the Securities Act.
At the present time, the Company does not have a currently effective
registration statement pursuant to which such resales may be made by affiliates.
These restrictions do not apply to persons who are not affiliates of the
Company; provided, however, that all employees are subject to the Company's
policies against insider trading, and restrictions on resale may be imposed by
the Company from time-to-time as may be necessary under applicable law.

10.

Effect on Other Benefits

Income recognized by you as a result of the grant or vesting or distribution
with respect to Earned Deferred Units, the payment of any dividend equivalents
with respect to your vested Earned Deferred Units or the payment of any
dividends with respect to your Shares acquired in accordance with the terms of
this Appendix 1, will not be included in the formula for calculating benefits
under the Company's retirement and disability plans.

11.

Code Section 409A Compliance

This Employee Contingent Deferred Unit Award is intended to comply with the
provisions of Section 409A and, wherever possible, shall be interpreted as being
so compliant therewith. No action taken to comply with Section 409A shall be
deemed to impair a benefit under the Award Letter or this Appendix 1.

Your Award Letter, Appendix 1 and related documents, which can be found within
the Transocean network at
http://www.rigcentral.com/hqs/hr/comp_ben/bonus_plans/ltip.asp, contain the
formal terms and conditions of your award.

 

-8-

 



 

--------------------------------------------------------------------------------

Exhibit "A" to Employee Deferred Unit Award

A.

Total Shareholder Return

Total Shareholder Return ("TSR") through the Performance Cycle is based on the
comparison of the average closing share price for the thirty (30) business days
prior to start of the Performance Cycle and the average closing share price for
the last thirty (30) business days in the Performance Cycle. The same
calculation is conducted for the Company and each of the companies in the
following group:

National-Oilwell Varco

Ensco

Noble

Diamond

Pride

Rowan

Nabors

Baker Hughes

Halliburton

Schlumberger

Weatherford

Smith

The companies are then ranked from best to worst in percent
improvement/deterioration in share price, adjusted for dividends.

B.

Committee Methodology

Once the calculations and rankings are completed for TSR for the Performance
Cycle, the number of deferred units that may become earned is determined based
on Transocean's ordinal rank at the end of the Performance Cycle in accordance
with the payout grid below.

 

C.

Example

 

Total Potential Deferred Unit Grant:

1050 deferred units (Maximum Award at Maximum Performance)

Target Award:

600 deferred units (Target Performance)

Performance Cycle:

01/01/09 – 12/31/11

Determination Date:

02/15/12

TSR Ranking:

8th of 13

Earned Percentage:

75% of Target Award

Earned Deferred Units:

450

 

NOTE:The Committee may in its sole discretion interpret the formula and revise
the makeup of the peer group or modify the TSR calculation or application in
response to merger, consolidation or divestiture activity amongst companies,
available public reporting or other events actually or potentially affecting the
performance measure(s) or peer groups. The Committee's determination of all
matters in connection with the award will be final and binding.

 

-9-

 



 

--------------------------------------------------------------------------------

Exhibit "A"

(continued)

 

PAYOUT GRID FOR CONTINGENT DEFERRED UNITS BASED ON

TSR PERFORMANCE RANKING

 

Rank

Performance Level

% of Target Award Earned
(rounded to the nearest whole share)

1st

 

175%

2nd

 

175%

3rd

Maximum Performance

175%

4th

 

160%

5th

 

140%

6th

 

120%

7th

Target Performance

100%

8th

 

75%

9th

 

50%

10th

Threshold Performance

25%

11th

 

0%

12th

 

0%

13th

 

0%

 

 

 

HOU01:1102733.7

-10-

 



 

 